LTNITED STATES DISTRICT COURT
*:::Y:_i::Y:I::T:YI_:15                                    .....x      DEFENDANTS'
                                                                       ANSWER
CHRISTA McAULIFFE INTERMEDIATE SCHOOL
PTO, Inc. et al,

                                                       Plaintiffs,      18   CV tt6s7 (ERXOTW)

                           -against-

BILL DE BLASIO, in his official capacily as Mayor         of
New York, et ano.o

                                                   Defendants.




                 Defendants,   Rill de Rlasio, in his official capacity as Mayor of the City of New

York, and Richard A.     Carran za,    in his official capacity as Chancellor of the New York City

Department of Education ("DOE") (collectively ooDefenrlants"), hy their attomey, T,achary W.

Cafier, Corporation Counsel of the City of New York, hereby answer the Complaint as follows:

                 1.     The first sentence of paragraph '(ID of the Complaint is the expression    of

an oplnion that requires no response; deny knowledge or information sufficient to form a belief

as   to the truth of the allegations set forth in the second sentence; and deny the allegations   set

forth in the third sentence.

                2.      Deny the truth of the allegations set forth      in paragraph "2" of      the

Complaint; except admit that for the eight Specialized High Schools that rely on the Specialized

High Schools admissions test ("SHSAT") for admission,l DOE plans to assign 20% of the seats




I
  There are nine Specialized High Schools in the New York City School District. In accordance
with State law, admission to eight of these nine schools is based on the SHSAT. Admission to
the ninth Specialized High School, Fiorello H. LaGuardia High School of Music & Art and
Continued...

                                                   1
in the eight Specialized High Schools through the Discovery Program, and affirmatively              state

that such change is designed to be phased in over two school years.

                3.       Deny the truth of the allegations set forth     in paragraph      '(3)'   of   the

Complaint, except admit that Plaintiffs purport to proceed as set forth therein.

                4.       Deny the truth of the allegations set forth     in   paragraph   "4" of        the

Complaint, except admit that Plaintiffs purport to proceed as set forth therein.

                5.       Deny the truth   of the allegations set forth in paragraph       6(5"     of   the

Complaint, and affirmatively state that DOE plans to expand the number              of seats assigned
through the Discovery Program during the 201 8-20Ig and 2019-2020 school years, and that

admission to 20%o of the seats in the eight testing Specialized High Schools       will be through the

Discovery Program by the 2020-2021school year.

                6.       Deny the truth   of the allegations set forth in paragraph 46" of              the

Complaint, except admit that Plaintiffs purport to proceed as set forth therein and admit that

DOE maintains offices within the Southem District of New York.

                7.       Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in the first two sentences of paragraph'((7" of the Complaint, except

admit that the Christa McAuliffe Intermediate School ("I.S.187") is a public school loqated at

n7l   65th Street,   Brooklyn, New York and that the Christa McAuliffe Intermediate School PTO

is recognized by DOE as I.S. 187's parent organizatron for the school community. The third

sentence   is the expression of an opinion that requires no response. Deny the truth of                 the

allegations in the fourth sentence, except admit that274 students graduated from I.S. 187 in 2018


Performing Arts, is based on audition and the review of a student's portfolio and academic
records.




                                                 2
and that more 2018 graduates of I.S. 187 attend the eight testing Specialized High Schools than

graduates   of any other intermediate school. Deny the allegations of the fifth           sentence, except

admit that 67.5o/o of the students who attended I.S. 187 in the 2017-2018 school year identified

as   Asian-American and that 65j% of the students who attended I.S. 187 in the2017-2018 school

year qualified for free or reduced price lunch or were eligible for HRA benefits. In response to

the sixth sentence, admit that I.S. 187 students will not be eligible for the Discovery Program in

the2019-2020 school yearbecause the Economic Need Index ("ENI") of I.S. 187 is less than

0.60. In response to the seventh sentence, deny that      20o/o   of the   seats   in the Specialized High

Schools   will be assigned through the Discovery Program for the 2019-2020 school year. In
response to the eighth sentence, the allegations set forth therein are contentions of law that do not

require a response, but to the extent a response is required, those allegations are denied.

                8.        Deny knowledge or information sufficient to form a belief as to tho truth

                                                                           (68"
of the allegations set forth in the first three sentences in paragraph            of the Complaint, except

deny the allegations that the challenged admissions policy is devised to discriminate against

Asian-American students. In response to the fourth sentence, the allegations set forth therein are

contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied.

                9.        Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in the first three   sentences   in paragraph 49" of the Complaint. In

response to the fourth sentence, the allegations set forth therein are contentions of law that do not

require a response, but to the extent a response is required, those allegations are denied.

                10.       Deny knowledge or information sufficient to form a belief as to the truth

                                                                        oo10"
of the allegations set forth in the first four sentences in paragraph             of the Complaint, except



                                                   J
admit that A.W. is an eighth-grader at I.S. 5, a public school in Queens, and that she took the

SHSAT in October 2018. Deny the allegations in the fifth and sixth sentences and affirmatively

state that students at I.S.   5, who are otherwise eligible for the Discovery Program, may

participate in the Discovery Program because I.S. 5 has an ENI of 0.60 or above.

                11.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in the first six    sentences   in paragraph "ll" of the Complaint. In

response to the seventh sentence, the allegations set forth therein are contentions    of law that do

not require a response, but to the extent a response is required, those allegations are denied.

                12.    Deny knowledge or information suffrcient to form a belief as to the truth

of the allegations set forth in the first five   sentences   in paragraph '(12') of the Complaint. In

response to the sixth sentence, the allegations set forth therein are contentions of law that do not

require a response, but to the extent a response is required, those allegations are denied.

                13.    Deny the truth     of the allegations set forth in the third      sentence   of

paragraph "13" of the Complaint, except admit that       Bill de Blasio is the Mayor of the City of

New York and is sued in his official capacity and that he announced the challenged plan with

Chancellor Carranzaon June 3, 2018.

                14.    Admit the truth of the allegations set forth in the first and last sentences of

paragraph   "I4" of the Complaint, deny the remaining allegations in             the paragraph,   and

respectfully refer the Court to New York Education Law $ 2590-h for a true and accurate

statement   of significant powers of the Chancellor and the Mayor's power with respect to the

appointment and service of the Chancellor.

                15.    Paragraph "15" of the Complaint is an expression of opinion that requires

no response, but to the extent a response is required, affirmatively state that DOE operates nine



                                                   4
Specialized High Schools, eight     of which use the SHSAT in determining          admission, that

Stuyvesant High School, Bronx High School of Science, and Brooklyn Technical High School

are the oldest and largest   of the Specialized High Schools, and that many graduates of these

schools are offered admission to selective colleges and universities.

               16.     Admit the truth of the allegations set forth in paragraph "16" of the

Complaint, and affirmatively state that the correct names of two of the listed schools are: Queens

High School for the Sciences at York College and the Fiorello H. LaGuardia High School of

Music & Art and Performing Arts.

               17.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in the first sentence in paragraph"lT" of the Complaint, except admit

that Stuyvesant High School has previously had the highest minimum SHSAT score for

acceptance of the eight testing Specialized High Schools. Deny the allegations of the second

sentence, except admit that 44.3%   of the students who attended Stuyvesant High School in the

2017-2018 school year qualified     for free or reduced price lunch or were eligible for HRA

benefits. The third sentence is the expression of an opinion that requires no response. Admit the

allegations in the fourth sentence. Deny knowledge or information suffrcient to form a belief as

to the truth of the allegations set forth in the fifth sentence, except admit that Stuyvesant High

School reports that four of its graduates have received Nobel prizes.

               18.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in the first sentence in paragraph "18" of the Complaint, except admit

that Bronx High School of Science reports that eight of its graduates have received Nobel prizes.

Deny the allegations of the second sentence, except admit Ihat 44.2oh of the students who




                                                 5
attended Bronx High School       of   Science   in the 2017-2018 school year qualified for free or
reduced price lunch or were eligible for HRA benefits.

                19.     Admit the truth of the allegations set forth in the first sentence of

paragraph "19" of the Complaint in terms of student enrolment. Deny the allegations of the

second sentence, except admit that 60.8o/o of the students who attended Brooklyn Technical High

School in the 2017-2018 school year qualified for free or reduced price lunch or were eligible for

HRA benefits. Deny knowledge or information sufficient to form a belief as to the tnrth of the

allegations set forth in the third sentence, except admit that Brooklyn Technical High School so

reports.

                20.    Admit the truth of the allegations in parugraph "20" of the Complaint

concerning the enrollments in school year 2017-18 in the five schools listed and affirmatively

state that there is a ninth Specialized High School, the Fiorello H. LaGuardia High School            of

Music & Art and Performing Arts, which does not use the SHSAT in determining admission. To

the extent paragraph "20" contains expression ofan opinion, no response is required.

                21.    The allegations set forth       in   paragraph u21)'   of the Complaint are
contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied, and the Court is respectfully referred to N.Y. Education Law $ 2590-

h(lxb), incorporating N.Y. Education Law $ 2590-9(12), as in effect on March 29, 1997, for            a


fulI and accurate statement of its contents.

               22.     Deny the truth of the allegations set forth in the first and third sentences   of

paragraph 0022" of the Complaint, except admit that eight of the Specialized High Schools utilize

the SHSAT in admissions decisions, and affirmatively state that the challenged plan does not




                                                   6
apply to LaGuardia High School. Admit the truth of the allegations in the second sentence in

paragraph "22."

                  23.     Admit the truth of the allegations set forth in paragraph "23u of the

Complaint except deny that the maximum possible score on the SHSAT is 800.

                  24.     Admit the truth of the allegations set forth in the first and          second

sentences    of paragraph "24" of the Complaint. Deny the truth of the allegations set forth in the

third sentence, except affirmatively state that 482 was the minimum score for admission to the

Specialized High Schools for students not participating in the Discovery Program.

                  25.     The allegations set forth in the first sentence of paragraph "25" of the

Complaint are contentions of law that do not require a response, but to the extent a response is

required, those allegations are denied, and the Court is respectfully referred to N.Y. Education

Law $ 2590-h(1xb), incorporatingN.Y. Education Law $ 2590-9(12), as in effect on March 29,

1997, for a fulI and accurate statement of its contents. Deny the truth of the allegations set forth

in the second sentence of paragraph"2s" of the Complaint.

                  26. The allegations        set forth   in   paragraph   "26" of the Complaint are
contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied, and the Court is respectfully referred to N.Y. Education Law g 2590-

h(lxb), incorporating N.Y. Education Law $ 2590-g(12)(d),          as   in effect on March 29, 1997, for

a   full and accurate statement of its contents.

                  27.    Deny the truth     of the allegations set forth in     paragraph "27u   of   the

Complaint, except admit that Stuyvesant High School offered admission to 23 students through

the Discovery Progtam in 2018, and affirmatively state that the Education Law does not cap the




                                                   7
size of the Discovery Program, and that the Discovery Program was much larger in the years

after the enactment of the Hecht-Calandra Act than in more recent years.

               28.     Admit the truth of the allegations set forth in paragraph "28" of the

Complaint.

                29.    Deny the truth of the allegations set forth      in paragraph     oo2gu
                                                                                                 of   the

Complaint.

               30.     Admit the tnrth of the allegations set forth in paragraph "30" of the

Complaint.

               31.     Admit the truth of the allegations set forth in paragraph "31" of the

Complaint.

               32.     Admit the truth of the allegations set forth in paragraph "32" of the

Complaint, except deny that the percentage of students identified as Asian-American at Brooklyn

Technical High Scho olin2OlT-2018 was 59.6%.

               33.     Deny the truth    of the allegations set forth in     paragraph   "33" of      the

Complaint, and respectfully refer the Court to the statement of the Mayor and the Chancellor

referenced therein for a true and complete statement of its contents.

               34.     Deny the truth     of the allegations set forth in the first      sentence      of
paragraph"34" of the Complaint, and admit the truth of the allegations in the second sentence.

               35.     Deny the truth of the allegations set forth      in   paragraph   "35" of      the

Complaint, except admit that the Economic Need Index ("ENI") is an existing measure that

estimates the percentage of sfudents at a school that face economic hardship.




                                                 8
                36.     Deny the truth of the allegations set forth in the first sentence of paragraph

"36" of the Complaint, except admit that the ENI is distinct from the poverty rate,      and admit the

allegations in the second sentence.

                37.     Deny the truth     of the   allegations set forth   in   paragraph "37u   of   the

Complaint, except admit the allegations          in the last three sentences of the paragraph, and
affirmatively state that a student's Economic Need Value is 1.0 if:

              o The student is eligible for public assistance from the NYC Human Resources

Administration (HRA);

              o The student lived in temporary housing in the past four years; or

              o The student has a home language other than English and enrolled in a DOE school

for the first time within the last four years.

        Otherwise, a student's Economic Need Valrre is hased on the percentage of families with

school-age children in the student's census tract whose income is below the poverty level, as

estimated by the American Community Survey Five-Year estimate. The student's Economic

Need Value equals this percentage divided by 100.

                38.     The allegations set forth in the first three sentences of paragraph "38" of

the Complaint are arguments and contentions that do not require a response, but to the extent a

response is required, those allegations are denied, except admit that a student must attend a

school with an ENI of 0.60 or greater to be eligible for the Discovery Program for the 2019-2020

school year. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in the last sentence of paragraph'038" of the Complaint.

                39.     Deny the truth    of the allegations set forth in paragraph "39" of            the

Complaint, except admit that there is an expectation that the challenged changes to the Discovery



                                                    9
Program   will increase aggregate offers of enrollment of students identified as African-American

and Latino from approximately 9Yo to approximately 16Yo, and respectfully refer the Court to the

statement of the Mayor and the Chancellor referenced therein for a true and complete statement

of its contents.

                   40.   Deny the truth of the allegations set forth in the first and third sentences   of
paragraph "40"      of the Complaint, except admit that 20 of the 191 schools where             students

identified as African-American constitute more than 50% of the enrolment and 9 schools where

students identified as Hispanic constitute more than 50o/o of the enrolment have ENIs less than

0.60. ddmit the truth of the allegations in the second sentence, and affirmatively state that of the

approximat ely 12,600 students identified as Asian-American          in eighth grade, approximately
8,100, or 64Vo, attend schools with ENIs of 0.60 or greater.

                   41.   Deny the truth    of the allegations set forth in      paragraph   "4I" of the
Complaint, and respectfully refer the Court to the press release referenced in footnote 9 of the

Complaint for a true and complete statement of its contents.

                   42.   Deny the truth of the allegations set forth       in   paragraph "42"   of   the

Complaint.

                   43.   Deny the truth of the allegations set forth in the first and second sentences

of paragraph "43" of the Complaint. Deny the truth of the allegations set forth in the last

sentence, except admit the truth of the allegations conceming the Citywide         ENI for 2015-2016,

201 6-2017, and 2017 -201 8.


                   44.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth inparagrapho'44" of the Complaint        because   it is unclear which     18

schools are referenced therein.




                                                  10
                45.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph "45" of the Complaint        because   it is unclear which
schools are referenced therein.

               46.      Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph "46" of the Complaint        because   it is unclear which
schools are referenced therein.

                47.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph o'47" of the Complaint       because   it is unclear which
schools are referenced therein

               48. The allegations       set forth   in    paragraph ((48"   of the Complaint       are

arguments and contentions that do not require a response, but to the extent a response is required,

those allegations are denied.

               49.     Deny the truth of the allegations set forth      in   paragraph o'49"   of   the

Complaint, except admit that the criteria used in the Discovery Program are facially race neutral.

               50.     Deny the truth of the allegations set forth      in paragraph "50" of        the

Complaint, and respectfully refer the Court to the statements of the Mayor for a true and

complete statement of their contents.

               51.     Deny the truth of the allegations set forth      in   paragraph '051"   of   the

Complaint, and respectfully refer the Court to the statement of the Chancellor for a true and

complete statement of its contents.

               52.     Deny the truth of the allegations set forlh      in paragraph "52" of        the

Complaint, and respectfully refer the Court to the press release referenced therein for a true and

complete statement    of its contents, and affirmatively   state that achieving greater geographic,




                                                11
racial and socioeconomic diversity at the Specialized High Schools will benefit all students who

attend. those schools, as has been recognized   by many persons and organizations, including four

Asian-American organizalions.2 In addition, in the years succeeding enactment of the Hecht-

Calandra Act, the Discovery Program contributed alarger percentage of students to the student

bodies of Stuyvesant High School, Bronx High School of Science, and Brooklyn Technical High

School, and the resulting diversity had a salutary effect as noted, for example, by a former

principal of the Bronx High School of Science.3

               53.     Deny the truth of the allegations set forth     in   paragraph o'53"   of   the

Complaint, and respectfully refer the Court to the press release referenced in paragrapho'52" of

the Complaint for a true and complete statement of its contents.



' Sc" Statcmcnts of      Support by various organizations, including four Asian-American
orgarizations, of a complaint filed in May 2012 with the Office of Civil Rights of the United
States Department of Education, challenging the lack of diversity in the Specialized High
Schools. These four Asian-American organizations are: The Coalition for Asian American
Children and Families; the Asian American Legal Defense and Education Fund; the National
Asian American Coalition and CAAAV Organizing Asian Communities.
https://www.naacpldf.org/wp-content/uploads/CACF-Statement-on-Specialized-HS.pdf;
https://www.naacpldf.org/wp-content/uploads/AALDEF-Statement-NYC-Specialized-Hieh-
Schools-FINAL                 https //www.naacpldf. ore/wp- content/uplo ads/CACF- S tatement-on-
                                  :



Specialized-HS.pdf; https://www.naacpldf.orq/wp-content/uploads/caaav-shs-statement-of-
support.docx:.pdf (last visited on January 10,2019.)
3
  In 1987, Milton Kopelman, then the Principal of the Bronx High School of Science, described
how the Discovery Program, which was implemented at the school in 1972 and through which
I0o/o of the students entered the school, had beneficially transformed a student body that had
been primarily middle class, white, Jewish and from the Bronx, to a student body that was almost
l4oh students identified as African-American, 9o/o identified as Hispanic, and 23o/o identified as
Asian-Ameican and had members in a dozen different ethnic student clubs. Mr. Kopelman said
that, "The diversity has created for me a more vital, interesting and exciting place, one that is
more reflective of the real world." Mr. Kopelman also stated that students entering through the
Discovery Program are "highly motivated" and succeeded at the school, and that two of them
had won awards in the extremely prestigious national Westinghouse fnow Intel] competition.
hups://www.nytimes.com/1987/03/04/nyregion/excellence-and-equality-a-conflict.html (last
visited on January I0,2019).




                                                 t2
                 54.    Deny the truth      of the allegations set forth in paragraph "54" of              the

Complaint, but admit that   610/o   of the students identified   as   Asian-American, 6l%o of the students

identified as African-American and 53o/o of the students identified as Hispanic who received

offers to attend a Specialized High School in the 2018-2019 school year qualified for free or

reduced price lunch or were eligible for HRA benefits.

                55.     Deny the truth of the allegations set forth in the first sentence of paragraph

0055"
        of the Complaint. Admit the truth of the allegations set forth in the second           sentence     of

paragraph "55."

                56.    Deny the truth of the allegations set forth             in paragraph   0056"
                                                                                                      of   the

Complaint, except admit that approximately two-thirds                 of the students participating in     the

Discovery Program in the 2017-2018 and 2018-2019 school years were identified as Asian-

Americans.

                57.    Deny the truth       of the allegations set forth in paragraph "57" of              the

Complaint.

                58.    In response to paragraph 0058" of the Complaint, Defendants hereby re-

allege each and every response contained in paragraphs o'1" through "57" above as though set

forth herein.

                59. The allegations         set forth    in   parugraph ((59))    of the Complaint are
contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied, and the Court is respectfully referred to the Fourteenth Amendment of the

United States Constitution for a full and accurate statement of its contents.

                60.    Admit the truth of the allegations set forth            in paragraph o'60" of the
Complaint.



                                                    13
                61. The allegations        set forth   in   paragraph c(61')   of the Complaint are
contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied.

                 62.      Deny the truth of the allegations set forth     in paragrap h "62" of      the

Complaint.

                63.       Deny the truth of the allegations set forth     in paragraph "63" of       the

Complaint.

                64.       Deny the truth of the allegations set forth     in paragraph "64" of       the

Complaint, except admit that the impact of the changes is unknowable before they are applied to

the test taken in October 2018.

                65.       Deny the truth of the allegations set forth in paragraph "65" of the

Complaint.

                66. The allegations       set forth    in   paragraph '(66')   of the Complaint are
contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied.

                67. The allegations       set forth    in   paragraph   "67" of the Complaint are
contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied.

               68.        Deny the truth of the allegations set forth     in   paragraph   "68" of   the

Complaint

               69.        The allegations set forth    in   paragraph ((69))   of the Complaint      are

contentions of law that do not require a response, but to the extent a response is required, those

allegations are denied.




                                                 l4
                            FOR A FIRST AFFIRMATIVE DEFENSE

                58.      The Complaint fails to state a claim against the Defendants upon which

relief can be granted.

                           FOR A SECOND AFFIRMATIVE DEFENSE

                59.      The Defendants have not violated any rights, privileges, or immunities

under the United States Constitution or the laws of the United States, the State of Ncw York, or

any political subdivision thereof.

                            FOR A THIRD AFFIRMAI'IVE DEFENSE

               60.       Each of the named Plaintiffs lacks standing to bring this action, and the

Court therefore lacks jurisdiction over the case.

                          FOR A FOURTH AFFIRMATIVE DEFENSE

                61.      The Defendants at all times acted reasonably and in good faith and did not

act with deliberate indifference to   Plaintiffs' rights.

                            FOR A FIFTH AFFIRMATIVE DEFENSE

               62.       No equitable relief, either preliminary or permanent, should be awarded.

The prerequisites for both preliminary and permanent equitable relief are not satisfied,

                            FOR A SIXTH AFFIRMATIVE DEFENSE

               63.       The Mayor is not a proper defendant in this action challenging a plan   of
the DOE.




                                                    15
                WHEREFORE, Defendants request judgment dismissing the Complaint           and

denying all relief requested therein, together with such other and further relief as the Court

deems   just and proper.

Dated: New York, New York
          January 10,2019


                                           ZACHARY W. CARTER
                                           Corporation Counsel of the
                                             City of New York
                                           Attorney for D efendants
                                           100 Church Street, Room 2-ll0
                                           New York, New York 10007
                                           (2r2) 3s6-0872


                                           By:
                                                  Thomas B. Roberts
                                                  Marilyn Richter
                                                  Assistants Corporation Counsel




                                             I6
